 
 
 
 
1
EXHIBIT 10.2
AMENDMENT NO. 3 TO THE
QUAKER HOUGHTON
 
RETIREMENT SAVINGS
 
PLAN
 
(As Amended and Restated January 1, 2020)
 
WHEREAS
, Quaker Chemical Corporation d/b/a Quaker Houghton (the “Company”) adopted the
Quaker Houghton Retirement Savings Plan, as amended and restated
 
effective January 1, 2020, and as
 
amended
on two occasions thereafter (the “Plan”);
 
 
WHEREAS
, the
 
Company desires
 
to amend
 
the Plan
 
to change
 
the investment
 
direction of
 
matching
contributions and nonelective contributions, and to make certain other
clarifying changes; and
 
WHEREAS
, pursuant to
 
Section 8.1 of
 
the Plan, the
 
Retirement Savings Plan
 
Committee has the
 
right
to amend the Plan at any time, subject to certain inapplicable limitations.
 
NOW,
 
THEREFORE
, effective
 
as of
 
April 17,
 
2020, the
 
Plan shall
 
be, and
 
hereby is,
 
amended as
follows:
 
1.
 
The last paragraph of Section 4.4(a) (“Matching Contributions”) is amended to
read as follows:
“Effective with
 
the Elective
 
Contributions taken
 
from the
 
paycheck for the
 
first pay
 
date on
 
or
after April 17,
 
2020, the Matching
 
Contribution may be
 
made in cash
 
or in Company
 
Securities in the
sole discretion of the Administrator.
 
Matching Contributions made in cash will be invested according
 
to
the direction
 
of the
 
Participant, Beneficiary,
 
or alternate
 
payee under
 
Section 4.13(a).
 
To the
 
extent a
Matching Contribution is
 
made in Company
 
Securities, the contribution
 
shall be invested
 
in the Quaker
Stock Fund,
 
subject to
 
any subsequent
 
reapportionment direction
 
of the
 
Participant, Beneficiary,
 
or
alternate payee under Section 4.13(e).”
2.
 
Section 4.5(c) (“Employer Nonelective Contributions”) is amended to read
 
as follows:
(c) Investment.
 
Effective
 
with
 
the first
 
pay date
 
on or
 
after
 
April
 
17, 2020,
 
the
Nonelective
 
Contribution
 
may be made in cash or in Company Securities in the sole discretion of the
Administrator.
 
Nonelective Contributions made in cash will be invested according to the
direction of
the Participant, Beneficiary, or alternate payee under Section 4.13(a).
 
To the extent Nonelective
Contributions are made in Company Securities, the contribution shall be invested
in the Quaker Stock
Fund, subject to any subsequent reapportionment direction of the Participant,
Beneficiary, or alternate
payee under Section 4.13(e).
3.
 
Section 4.13(a) (“Investment of Aggregate Accounts”) is amended to read as
follows:
(a) Participant
 
Directed.
 
Every
 
Participant,
 
Beneficiary,
 
and alternate
 
payee
 
shall
 
have
the right
 
to designate
 
the investment
 
category
 
or categories
 
in which
 
the Trustee
 
is to invest
 
his or
her Aggregate
 
Account
 
including,
 
pursuant
 
to Section
 
4.13(e),
 
any contributions
 
that are
 
initially
invested
 
in the Quaker
 
Stock
 
Fund
 
at the time of
 
contribution
 
pursuant
 
to Section
 
4.4(a)
 
or Section
4.5(c).
4.
 
Section 4.13(e) (“Investment of Aggregate Accounts”) is amended to read as
follows:
(e) Investment
 
Direction – Reapportionment of Aggregate Account.
 
A Participant,
 
 
 
 
 
 
2
Beneficiary,
 
or alternate
 
payee
 
may,
 
subject
 
to the
 
Company’s
 
insider
 
trading
 
policy
 
or other
restriction(s)
 
imposed
 
by the
 
Company
 
pursuant
 
to Sections
 
4.13(m)
 
or 4.13(n),
 
on any
 
business
day,
 
by giving
 
notice
 
in the manner
 
prescribed
 
by the Trustee,
 
transfer
 
all or any portion
 
of the
 
assets
held on
 
his or
 
her behalf
 
in any
 
investment
 
category
 
or categories
 
to any
 
other
 
category
 
or
categories
 
then
 
provided,
 
including
 
any contributions
 
that are
 
initially
 
invested
 
in the
 
Quaker
 
Stock
Fund
 
at the
 
time
 
of contribution
 
pursuant
 
to Section
 
4.4(a)
 
or Section
 
4.5(c).
 
IN WITNESS WHEREOF
, Quaker Chemical Corporation d/b/a Quaker Houghton has caused these
presents to be duly executed on this __30____ day of _____April_________, 2020.
 
 
 
QUAKER CHEMICAL CORPORATION
 
 
D/B/A QUAKER HOUGHTON
 
 
Attest:
 
____/s/ Victoria K. Gehris__________________ By:
 
_______/s/_Robert T. Traub
 
_______________